Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1). 

Regarding claim 1, Trimble et al. disclose an arrangement (the arrangement of fig. 1 and 3), comprising (examiner notes that in fig. 1, the internal structure of transmitter 100 are not shown, but better seen in fig. 3. So, examiner will be referring to both figs. 1 and 3): an apparatus (212, fig. 3) configured to receive at least one pressure signal (refer to para 0021 and 0026) from a pressure sensor (213, para 0026 and 0028); a safety enclosure (100, fig. 1) for a hazardous environment (the apparatus 100 can be used in a hazardous environment), comprising:
a body (outer housing of 100 below plate 110) with a first end (112) and a second end (the lower end connected to 104), wherein the first end (112) has a first sealing arrangement (para 0022: the electrical connector 112 is hermetically sealed) and the second end (the lower end connected to 104) has a second sealing arrangement (para 0022: housing 110 is sealed to 104), the body configured to enclose a volume (internal assembly of 100, see fig. 3); and
a faceplate (110) configured to be connected to the body (see fig. 1), wherein the signal processing apparatus and the safety enclosure do not have a diode (the enclosure of fig. 1 do not have a diode in the embodiment of fig. 3, as is discussed more detail in the Response to Arguments section below). 
However, Trimble et al. fails to teach a signal processing apparatus processing the at least one pressure signal, wherein the signal processing apparatus is placed within the safety enclosure and a mechanical attachment connecting the faceplate to the body.
Taylor et al. teach a signal processing apparatus (325, fig. 3B and para 0071): the circuit board 325 includes a processor) configured to receive at least one signal from a sensor (373) and process the at least one signal (refer to para 0065). An indicator device (323) used for providing a notification to a user as to a problem with the sensor module (refer to para 0065).  A safety enclosure (310, see figs. 3A, 3B) comprising a body (314) configured to be connected to a faceplate (321) through a mechanical attachment (371, 379, see fig. 3A and para 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimble et al. to include teach a signal processing apparatus process the at least one pressure signal, wherein the signal processing apparatus is placed within the safety enclosure, as taught by Trimble et al. for processing the pressure sensor signals and notifying a user as to a problem with the pressure sensor in case the pressure sensor is damaged or malfunctioning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified body of enclosure of Trimble et al. to include a mechanical attachment connecting the faceplate to the body, as taught by Taylor et al., for securely fastening the faceplate to the body. 

Regarding claim 4, the combination of Trimble et al. and Taylor et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the first sealing arrangement is configured to accept a penetration of a set of at least one wire (115, 117, 119, see fig. 2).  

Regarding claim 5, the combination of Trimble et al. and Taylor et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the second sealing arrangement is configured to accept a penetration of a second set of at least one wire (202, see fig. 2 and refer to para 0026).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) as applied to claim 1 above, and further in view of Nakagawa (U.S. 4980516).

Regarding claims 6-8, the combination of Trimble et al. and Taylor et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Trimble et al. and Taylor et al. fail to teach a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket.
Nakagawa teach a gasket (1, fig. 1) positioned between the faceplate (5) and a bod (3), wherein the gasket (1) is an elastomeric gasket (refer to col. 1 lines 42-44), wherein the gasket is a metal gasket (refer to col. 1 lines 23-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket, as taught by Nakagawa, for the predictable result of filling the space between the faceplate and body to prevent leakage while the two are under compression. 

Claims 2-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) and Platt et al. (U.S. 2020/0350749A1). 

Regarding claim 9, Trimble et al. disclose an arrangement (the arrangement of fig. 1 and 3), comprising (examiner notes that in fig. 1, the internal structure of transmitter 100 are not shown, but better seen in fig. 3. So examiner will be making reference to both figs. 1 and 3): an apparatus (212, fig. 3) configured to receive at least one pressure signal (refer to para 0021 and 0026) from a pressure sensor (213, para 0026 and 0028); and a safety enclosure (100) configured to be placed in a hazardous environment (the apparatus 100 can be used in a hazardous environment), wherein the enclosure, comprises: a body (outer housing of 100 below plate 110) with a first end (112) and a second end (the lower end connected to 104), wherein the first end (112) has a first sealing arrangement (para 0022: the electrical connector 112 is hermetically sealed) and the second end has a second sealing arrangement (para 0022: housing 110 is sealed to 104), the body configured to enclose a volume (internal assembly of 100, see fig. 3); and a faceplate (110) configured to be connected to the body (see fig. 1), wherein the signal processing apparatus and the safety enclosure do not have a diode (the enclosure of fig. 1 do not have a diode in the embodiment of fig. 3, as discussed in more detail in the Response to Arguments section below). 
However, Trimble et al. fails to teach a signal processing apparatus processing the at least one pressure signal, wherein the signal processing apparatus is placed within the safety enclosure and a mechanical attachment connecting the faceplate to the body, wherein the body and the faceplate configured from at least one of a metal and a metal alloy.
Taylor et al. teach a signal processing apparatus (325, fig. 3B and para 0071): the circuit board 325 includes a processor) configured to receive at least one signal from a sensor (373) and process the at least one signal (refer to para 0065). An indicator device (323) used for providing a notification to a user as to a problem with the sensor module (refer to para 0065).  A safety enclosure (310, see figs. 3A, 3B) comprising a body (314) configured to be connected to a faceplate (321) through a mechanical attachment (371, 379, see fig. 3A and para 0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimble et al. to include teach a signal processing apparatus process the at least one pressure signal, wherein the signal processing apparatus is placed within the safety enclosure, as taught by Trimble et al. for processing the pressure sensor signals and notifying a user as to a problem with the pressure sensor in case the pressure sensor is damaged or malfunctioning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified body of enclosure of Trimble et al. to include a mechanical attachment connecting the faceplate to the body, as taught by Taylor et al., for securely fastening the faceplate to the body. 
However, the combination of Trimble et al. and Taylor et al. fail to teach the body and the faceplate configured from at least one of a metal and a metal alloy.
Platt et al. teach an enclosure assembly (210) configured from a metal (refer to para 0025) (refer to paragraphs 0022 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have wherein at least one of the body and the faceplate configured from a metal, as taught by Platt et al. for providing heat resistance to the enclosure in case of fire or other hazardous incidents. 

Regarding claims 2-3 and 10, the combination of Trimble et al. and Taylor et al. teach all the features of these claims as applied to claims 1 and 9 above; however, the combination of Trimble et al. and Taylor et al. fail to teach wherein at least one of the body and the faceplate are configured of a metal, wherein the metal is one of steel, stainless steel and aluminum.  
Platt et al., as previously discussed, teach the enclosure assembly (210) configured from a metal (refer to para 0025), wherein the metal is steel (refer to paragraphs 0022 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al. and Taylor et al. to have wherein at least one of the body and the faceplate are configured of a metal, wherein the metal is one of steel, stainless steel and aluminum, as taught by Platt et al. for providing heat resistance to the enclosure in case of fire or other hazardous incidents. 

Regarding claim 11, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the first sealing arrangement is configured to accept a penetration of a set of at least one wire (115, 117, 119, see fig. 2).  
Regarding claim 12, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of this claim as applied to claim 1 above, Trimble et al. further disclose wherein the second sealing arrangement is configured to accept a penetration of a second set of at least one wire (202, see fig. 2 and refer to para 0026).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. 2004/0046722A1), in view of Taylor et al. (U.S. U.S. 2016/0306001A1) and Platt et al. (U.S. 2020/0350749A1) as applied to claim 9 above, and further in view of Nakagawa (U.S. 4980516).

Regarding claims 13-15, the combination of Trimble et al., Taylor et al., and Platt et al. teach all the features of these claims as applied to claim 1 above; however, the combination of Trimble et al., Taylor et al., and Platt et al. fail to teach a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket.
Nakagawa teach a gasket (1, fig. 1) positioned between the faceplate (5) and a bod (3), wherein the gasket (1) is an elastomeric gasket (refer to col. 1 lines 42-44), wherein the gasket is a metal gasket (refer to col. 1 lines 23-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trimble et al., Taylor et al., and Platt et al. to have a gasket positioned between the faceplate and the body, wherein the gasket is an elastomeric gasket, wherein the gasket is a metal gasket, as taught by Nakagawa, for the predictable result of filling the space between the faceplate and body to prevent leakage while the two are under compression. 

Response to Arguments
Applicant's arguments filed on 11/15/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, applicant argues that Trimble et al. fail to teach a non-diode-based system as stated in applicant’s amendment. 
Examiner respectfully disagree. The rejection of claims 1 and 9 over Trimble et al. was made with respect to figs. 1 and 3. There is no diode present in the enclosure of fig. 3. The specification recites diodes (262) and (270). However, these diodes are with respect to a different embodiment (para 0015 & 0033 of Trimble), i.e., the embodiment of fig. 4 which was not used in the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirkpatrick et al. (U.S. 4535851) teach an enclosure (fig. 4) for a hazardous environment (outside environment, see fig. 2), comprising: a body (outer housing of fig. 2), the body configured to enclose a volume (see fig. 4); and a faceplate (401) configured to be connected to the body through a mechanical attachment (401 sub 5), wherein information from a pressure sensor (403, 403 sub 2) is sent to signal processing apparatus via (421), wherein the signal processing apparatus and the safety enclosure do not have a diode (there is no disclosure of a diode in the specification and drawings).
Bouldin et al. (2020/0248517A1) teach an enclosure (114) comprising a pressure sensor (210) in communication with a signal processor (206) inside the enclosure (114). A faceplate (112) mechanically connected to the enclosure (114, para 0035). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676